Citation Nr: 1440010	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-23 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a residual injury of the right wrist with ununited chip fracture of the ulna and a healed fracture of the sub-articular end of the radius (right wrist disorder).  


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel






INTRODUCTION

The Veteran served in the Special Philippine Scouts from July 1946 to October 1948.  He died in July 2012, and the appellant is his surviving spouse.  The RO has granted substitution in this case.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In his substantive appeal, the Veteran requested a videoconference hearing before the Board.  The appellant was then substituted as the claimant in an April 2013 decision.  The RO notified the appellant that a hearing had been scheduled for June 2013 in an April 2013 letter addressed to her.  However, she failed to appear for the hearing.  The appellant has not requested that the hearing be rescheduled or provided good cause.  Accordingly, the Board will proceed to a decision on this appeal as if the hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2012).

In November 2013, the Board remanded the issue of entitlement to nonservice-connected burial benefits for issuance of a statement of the case (SOC) under Manlincon v. West, 12 Vet. App. 238 (1999).  The AOJ subsequently issued a SOC in December 2013; however, the appellant did not file a substantive appeal for that issue. See 38 C.F.R. § 20.202. Accordingly, the issue of entitlement to nonservice-connected burial benefits no longer remains in appellate status, and no further consideration is required.

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  There are no documents in the Veterans Benefits Management System.
 

FINDINGS OF FACT

1. The Veteran's right wrist disability was not manifested by nonunion of the upper half of the ulna with false movement. 

2.  The Veteran was already in receipt of a rating in excess of the maximum schedular evaluation available for limitation of motion of the wrist, and he did not have ankylosis of the wrist.

3.  The Veteran's finger symptomatology was not a manifestation of his service-connected right wrist disability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a residual injury of the right wrist with ununited chip fracture of the ulna and a healed fracture of the sub-articular end of the radius have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Codes 5010-5211 (2013).

 
REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the RO provided the Veteran with a notification letter in October 2010 prior to the initial decision on the claim.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The October 2010 notice letter notified the Veteran that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The letter provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) relevant to establishing entitlement to increased compensation.  The October 2010 letter also informed the Veteran of the division of responsibilities in obtaining the evidence to support his claim and explained how disability ratings and effective dates are determined. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran and the appellant did not identify any outstanding records that are relevant to the issue being decided herein.  

The Veteran was also afforded a VA examination in November 2010 in connection with his increased evaluation claim, and a VA medical opinion was obtained in December 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the November 2010 VA examination in this case was adequate, as it was predicated on a review of the Veteran's medical history as well as on an examination and addressed the rating criteria that are relevant to rating the disability in this case.  To the extent that the November 2010 VA examiner did not address whether the Veteran's finger symptoms were manifestations of the service-connected disability, a clarifying medical opinion was obtained in December 2013.  That opinion was adequate because the examiner also reviewed the medical history and included a thorough discussion of the Veteran's right wrist condition and medical records.  The examiner provided a rationale for conclusions reached.

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board also finds that the RO has complied with the Board's November 2013 remand directives.  Specifically, as previously discussed, a SOC was issued for the issue of entitlement to nonservice-connected burial benefits, and a clarifying medical opinion was obtained in December 2013.  As such, no further development is necessary. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board concludes that the Veteran and subsequently, the Appellant, were provided the opportunity to meaningfully participate in the adjudication of this claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Appellant in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505   (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the Veteran's residual injury of the right wrist with ununited chip fracture of the ulna and a healed fracture of the sub-articular end of the radius was assigned a 20 percent evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010-5211.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27.  

Diagnostic Code 5010 for traumatic arthritis indicates that the disorder is rated as degenerative arthritis under Diagnostic Code 5003.  

Diagnostic Code 5003 states that the severity of degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When limitation of motion of the specific joint(s) is present, but noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent evaluation is warranted with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, and a 20 percent evaluation is warranted with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  For the purpose of rating disability from arthritis, the lumbar vertebrae are considered a group of minor joints, ratable on a parity with major joints. 38 C.F.R. § 4.45(f).

Under Diagnostic Code 5211, a 10 percent evaluation is assigned for malunion of the minor or major ulna with bad alignment.  A 20 percent evaluation is contemplated for nonunion in the lower half of the ulna.  A 30 percent evaluation is warranted for nonunion in the upper half of the major ulna with false movement without loss of bone substance or deformity.  A 40 percent evaluation is assigned for nonunion in the upper half of the major ulna with false movement with loss of bone substance (1 inch (2.5 cms.) or more) and marked deformity.

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  As demonstrated by the evidence of record, including his own statements, the Veteran is right-handed. 38 C.F.R. § 4.69.

In the present case, the Veteran was afforded a VA examination in November 2010 in connection with his claim for an increased evaluation.  He reported having pain, poor grip strength, and paresthesis over the right wrist with flare ups occurring every two to three weeks for the duration of one to two days, during which he was unable to complete his activities of daily living.  The examiner indicated that the Veteran had nonunion of the ulnar styloid and noted deformity in the right wrist in that the Veteran had a prominent ulnar styloid area.  He reported no flail or false joint, but noted that the Veteran was experiencing pain, stiffness, weakness, deformity, decreased speed of joint motion, and tenderness.  There was no angulation, loss of a bone or part of a bone, or malunion.   Range of motion testing showed that the Veteran had right dorsiflexion to 54 degrees, right palmar flexion to 64 degrees, right radial deviation to 19 degrees, and right ulnar deviation to 33 degrees.  There was some additional loss of motion upon repetition with right dorsiflexion to 50 degrees, right palmar flexion to 60 degrees, right radial deviation to 15 degrees, and right ulnar deviation to 30 degrees.  Joint ankloysis was not found.  That examiner also reported that the Veteran had loss of motion in the PIP joints in the index and middle fingers with bony joint enlargement, deformity, tenderness, and guarding of movement.  

During the course of his appeal, the Veteran indicated that his right wrist disability was very painful, and in September 2011, he claimed that his pain radiated to his right shoulder.  He also contended that his injury affected his right index, middle and ring fingers, thereby causing a semi-paralyzation of the right hand.  The Veteran passed away in July 2012 due to unrelated causes.

In December 2013, a VA medical opinion was obtained for clarification regarding the Veteran's right finger symptomatology.  The December 2013 VA examiner reviewed the Veteran's medical records and opined that the Veteran's finger disorders were less likely than not related to his service-connected right wrist disability.  He noted that the most pertinent evidence was the wrist and hand x-rays performed from October 2006 to November 2010.  He noted that those x-rays showed good alignment, no nonunion or frank deformity, and no arthritic changes.  He then cited the November 2010 normal hand x-rays and opined that the right hand finding is compatible with the finding of intact right wrist joint spaces and the finding of a good alignment of the fracture union of the distal third radius of the right.  He opined that the finger deformities of the right hand were due to the normal aging process.  He commented that, if these deformities were related to his service-connected right wrist disability of more than six decades, then one would expect an asymmetric involvement with the right hand and fingers, but as the hand x-rays showed, that was not the case.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the appellant is not entitled to an increased evaluation for the Veteran's service-connected right wrist disability.

Initially, the Board finds that the Veteran did not have nonunion in the upper half of the major ulna with false movement.  Although the November 2010 VA examiner noted that there was nonunion of the ulnar styloid, there was no indication that the upper half of the ulna had nonunion.  Moreover, the examiner specifically stated that there was no flail or false joint, and there was no loss of bone or part of a bone.  As such, the Veteran did not meet the criteria for a rating in excess of 20 percent under Diagnostic Code 5211.  

The Board has also considered whether the Veteran would have been entitled to an increased evaluation under Diagnostic Codes 5010 and 5003.  The Veteran was already assigned a 20 percent evaluation; therefore, an increased evaluation would only be available on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  However, the Veteran was already assigned an evaluation in excess of the maximum rating available for limitation of motion of the wrist, as Diagnostic Code 5215 only provides for a 10 percent evaluation.  Moreover, the November 2010 VA examination findings show that, even considering the additional loss of motion upon repetition, the Veteran still had right dorsiflexion to 50 degrees, right palmar flexion to 60 degrees, right radial deviation to 15 degrees, and right ulnar deviation to 30 degrees.  The examiner also stated that there was no joint ankylosis.  Therefore, the Veteran did not meet the criteria for an increased evaluation under Diagnostic Codes 5214 and 5215.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's right wrist disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms were supported by pathology consistent with the assigned 20 percent rating, and no higher.  In this regard, the Board observes that the Veteran complained of pain on numerous occasions, as well as semi-paralysis of the right hand.  However, the effect of the pain in the Veteran's right wrist is contemplated in the currently assigned 20 percent evaluation.  The Veteran's complaints did not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  

While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body such as excursion, strength, speed, coordination, and endurance; it is the presence of this functional loss that is the relevant question in assigning disability evaluations. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The November 2010 examiner noted pain with motion, some additional limitation of movement upon repetition, stiffness, weakness, and decreased speed of joint motion.  Giving way, instability, and incoordination were not found.  Considering the results of examinations and the Veteran's overall disability picture, the Board finds that any functional impairment due to the noted pain is not the functional equivalent of nonunion of the upper ulna or ankylosis of the right wrist.  In fact, even when the November 2010 VA examiner considered the Veteran's pain and additional loss of motion  following repetitive motion, his limitation of motion still did not more nearly approximate ankylosis.  In summary, the disability does not more nearly approximate the criteria for a rating in excess of 20 percent

In reaching its decision, the Board has also considered whether an increased rating under another Diagnostic Code would be appropriate.  The Veteran sustained a right wrist fracture, and the evidence as outlined above does not reflect that there is nonunion of the radius and ulna with flail false joint under Diagnostic Code 5210.  There is also no evidence of ankloysis or limitation of motion of the elbow and forearm; therefore, an increased rating under Diagnostic Codes 5205, 5206, 5207, 5208, and 5209 is not warranted.

The Veteran did allege that his right wrist disability affected his index, middle, and ringer fingers and that the pain radiated to his shoulder.  However, there is no evidence of record to support that the Veteran's pain was radiating.  At his November 2010 VA examination, the Veteran specifically noted that his pain was in his wrist.  With regard to his fingers, the November 2010 examiner reported deformity and loss of motion.  However, the December 2013 VA examiner opined that the Veteran's deformity and loss of motion in his right fingers were not due to his wrist disorder, but instead to the aging process.  His opinion was supported by adequate rationale.  As such, an increase for limitation of motion of the fingers or radiation of pain to the shoulder is not warranted.

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505   (2007), the Board has further considered whether staged ratings were appropriate.  For the reasons indicated above, however, the Veteran's symptoms do not present with findings necessary to allow for any higher staged ratings as they have remained essentially the same throughout the appeal period.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's right wrist disorder is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluations with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  

The Board has considered the Veteran's limitation of motion, pain, and other factors of functional loss listed in 38 C.F.R. §§ 4.40 and 4.45 and 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) in evaluating his right wrist disability.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluations for this disability is inadequate.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected right wrist disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.

Lastly, the Board finds that a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) was not raised by the Veteran, the appellant, or evidence of record.  Therefore, the Board finds that the issue of entitlement to TDIU is not reasonably raised in this matter.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

An evaluation in excess of 20 percent for a residual injury of the right wrist with ununited chip fracture of the ulna and a healed fracture of the sub-articular end of the radius is denied.  



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


